Name: Commission Regulation (EEC) No 2604/78 of 26 October 1978 amending the arrangements for the importation of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 78 Official Journal of the European Communities No L 317/-1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2604/78 of 26 October 1978 amending the arrangements for the importation of certain textile products originating in Taiwan Whereas in order to prepare for the application of the definitive arrangements it is necessary to establish now the new quotas for the period 1 January 1979 to 31 December 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Admi ­ nistration Committee set up under Regulation (EEC) No 1023/70, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023 /70 of 25 May 1970 establishing a common pro ­ cedure for administering quantitative quotas ( 1), and in particular Articles 2 and 11 thereof, Whereas Commission Regulation (EEC) No 3020/77 of 30 December 1977 ( 2 ) introduced Community quanti ­ tative quotas for the period 1 January 1978 to 31 December 1982 on imports of certain textile products originating in Taiwan; whereas these arrangements for imports were confirmed by Council Regulation (EEC) No 255/78 of 7 February 1978 ( 3 ) pending the intro ­ duction of definitive arrangements ; Whereas it has proved necessary to adapt some of the quantitative quotas established by Regulation (EEC) No 3020/77 in the light of the requirements of the Community market ; Whereas Commission Regulation (EEC) No 2097/78 of 29 August 1978 (4 ) fixes new quotas for 1978 ; Article 1 The quantitative quotas , and their distribution between the Member States , as set out in Annex II to Regulation (EEC) No 3020/77 are hereby replaced for the years 1979 to 1982 by those set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 October 1978 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 124, 8 . 6 . 1970, p. 1 . ( 2 ) OJ No L 357, 31 . 12 . 1977 , p. 1 . ( 3 ) OJ No L 39, 9 . 2 . 1978 , p. 1 . ( 4 ) OJ No L 244, 6 . 9 . 1978 , p. 1 . A N N E X Q uo ta s re fe rre d to in A rti cl e 1 G R O U P I No L 317 / 2 Official Journal of the European Communities in n . 78 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U n it M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 2 55 .0 9 A ll co de s 55 .0 9- 03 ; 04 ;0 5 ;5 1 ­ 57 ; 59 ; 61 ; 63 -6 7 ; 70 ; 71 ; 81 -8 4; 86 ; 87 ; 92 ; 93 ; 97 O th er w ov en fa br ic s of co tt on : O f w hi ch : O th er th an un bl ea ch ed or bl ea ch ed T o n n es B N L D K F D IR L I U K ¢ E E C B N L D K F D IR L I U K E E C 1 16 9 12 9 69 4 1 3 2 9 45 86 1 7 3 4 4 96 1 82 9 49 93 3 61 52 34 9 1 17 1 12 9 6 9 9 1 34 0 45 86 3 73 8 4 98 5 83 9 4 9 93 3 61 52 35 0 1 17 4 12 9 70 3 1 35 1 45 86 6 74 2 5 01 0 83 9 49 95 3 61 52 3 5 2 1 17 6 13 0 70 7 1 36 2 45 86 8 74 7 ' 5 03 5 83 1 0 5 0 95 3 61 52 35 4 3 56 .0 7 A 56 .0 7- 01 ;0 4 ;0 5 ;0 7 ; 08 ; 11 ; 13 ; 14 ; 16 - 18 ; 21 ; 23 ; 24 ; 26 ­ 28 ; 32 -3 4 ; 36 W ov en fa br ic s of m an -m ad e fi br es (d is co nt in uo us or w as te ): T o n n es B N L D K F D IR L I U K E E C 1 4 5 6 57 1 2 8 5 1 32 0 35 2 03 9 40 5 6 5 9 7 1 4 8 0 58 1 34 5 1 38 3 37 2 0 4 0 4 1 9 6 76 2 1 4 8 8 59 1 4 0 9 1 44 8 39 2 05 6 ¢ 4 3 2 6 93 1 1 50 3 60 1 47 6 1 51 6 4 1 2 06 4 4 4 4 7 10 4 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 3 (c on t'd ) 56 .0 7- 01 ;0 5 ;0 7 ;0 8 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ;2 6- 28 ;3 3 ;3 4 ;3 6 O f w hi ch : O th er th an un bl ea ch ed or bl ea ch ed T o n n es B N L D K F D IR L I U K E E C 96 3 84 84 2 13 3 26 42 8 97 3 85 88 3 13 6 27 4 3 9 99 4 87 90 3 13 9 28 45 0 10 1 4 89 93 3 14 2 29 46 1 4 ex 60 .0 4 60 .0 4- 01 ;0 5 ;1 3 ;1 8 ; 28 ; 29 ; 30 ; 41 ; 50 ; 58 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as ti c or ru bb er iz ed :  Sh irt s, T- sh irt s, lig ht w ei gh t ro ll or tu rtl e ne ck pu llo ve rs , un de rv es ts an d th e lik e, ot he r th an ba bi es 'g ar m en ts , of co tto n or of sy nt he tic te xt ile fib re s; T- sh irt s an d lig ht w ei gh t ro ll or tu rtl e ne ck pu llo ve rs of re ge n ­ er at ed te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 2 00 3 17 1 13 6 2 95 5 5 14 3 85 2 7 09 4 2 04 6 31 1 17 1 3 01 3 9 19 2 91 6 7 37 8 2 09 0 45 1 20 6 3 0 6 9 13 25 3 99 7 7 67 3 2 13 4 60 1 23 9 3 12 3 18 3 2 7 1 07 9 7 98 0 5 ex 60 .0 5 A 60 .0 5- 01 ;2 7 ;2 8 ;2 9 ; 30 ;3 3 ; 36 ; 37 ; 38 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s:  Je rs ey s, pu llo ve rs , sli p- ov er s, tw in se ts , ca rd ig an s, be d- ja ck et s an d ju m pe rs , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 5 6 29 52 18 0 4 60 3 11 4 7 4 7 3 2 4 18 27 3 5 6 7 7 82 2 8 7 4 75 0 18 56 0 7 4 4 7 18 82 1 5 72 4 11 3 3 9 7 4 89 9 26 65 8 7 56 9 19 38 6 5 77 1 14 7 5 1 0 5 04 7 34 77 1 7 68 8 19 96 8 10 . 11 . 78 Official Journal of the European Communities No L 317 / 3 No L 317 / 4 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U n it M em b er S ta te s 19 79 19 80 19 81 19 82 6 1 00 0 pi ec es ex 61 .0 1 ex 61 .0 2 B B N L D K F D IR L I U K E E C 80 4 5 10 7 1 82 2 4 29 28 0 3 05 1 81 6 6 12 7 1 84 8 6 48 30 7 3 15 8 8 2 9 8 14 8 1 87 5 8 69 33 2 3 26 9 84 1 9 17 0 1 90 1 10 92 3 6 0 3 38 3 M en 's an d bo ys 'o ut er ga rm en ts : , W om en 's, gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : B . O th er :  M en 's an d bo ys ' br ee ch es , sh or ts an d tro us er s, of w ov en fa br ic ; w om en 's, gi rls ' an d in fa nt s' tro us er s an d sla ck s, of pr ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 61 .0 1- 62 ;6 4 ;6 6 ;7 2 ; 74 ; 76 61 .0 2- 66 ; 68 ; 72 Official Journal of the European Communities ex 60 .0 5 A II 7 1 00 0 pi ec es O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B N L D K F D IR L I U K E E C 65 3 11 46 1 49 26 9 2 2 7 7 65 6 13 51 2 58 2 7 7 2 3 1 1 65 8 14 56 2 70 2 8 5 2 3 4 6 66 1 15 61 3 81 29 3 2 38 1 ex 61 .0 2 B B . O th er : 60 .0 5- 22 ; 23 ; 24 61 .0 2- 78 ; 82 ; 84  W om en 's, gi rls ' an d in fa nt s' bl ou se s an d sh irt -b lo us es ,k ni tte d, cr oc he te d (n ot el as tic or ru bb er ­ iz ed )o r of w ov en fa br ic ,o f w oo l, of co tt on or of m an -m ad e te xt ile fi br es 10 . 11 . 78 Q ua nt ity C at e ­ g o ry C C T he ad in g N o (1 97 8) N IM E X E co de D es cr ip tio n U n it M em b er S ta te s 19 79 19 80 19 81 19 82 ex 61 .0 3 1 00 0 pi ec es 8 M en 's an d bo ys ' un de r ga rm en ts , in ­ cl ud in g co lla rs , sh irt fr on ts an d cu ffs :  M en 's an d bo ys ' sh irt s of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 61 .0 3- 11 ; 15 ; 19 B N L D K F D IR L I U K E E C 1 23 6 4 66 6 22 5 1 18 5 7 3 0 8 44 7 1 2 7 0 6 67 6 25 0 3 20 6 75 5 8 55 7 1 3 0 6 7 67 6 2 7 5 4 22 8 78 1 8 6 6 8 1 34 3 8 67 6 30 0 5 25 1 80 7 8 78 1 10 ., 11 . 78 Official Journal of the European Communities No L 317 / 5 G R O U P II C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 10 ex 60 .0 2 60 .0 2- 40 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed :  G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er ­ ize d, im pr eg na te d or co at ed w ith ar tif ic ia lp la sti c m at er ia ls 1 00 0 pa irs B N L D K F D IR L I U K E E C 1 4 4 5 75 65 4 1 94 4 4 65 30 6 4 49 3 1 45 2 85 70 6 1 97 7 6 96 35 0 4 67 2 1 4 5 8 93 75 3 2 01 7 9 13 6 39 3 4 85 9 1 4 6 3 10 4 80 5 2 06 0 11 16 5 4 4 5 5 05 3 11 ex 60 .0 2 60 .0 2- 50 ; 60 ; 70 ; 80 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed :  G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru bb er ­ iz ed , ot he r th an th os e of ca te go ry 10 , of w oo l, of co tto n or of m an ­ m ad e te xt ile fi br es 1 00 0 pa irs B N L D K F D IR L I U K E E C 2 14 8 22 31 4 1 68 4 56 51 6 1 23 8 5 97 8 2 15 5 30 34 9 1 7 4 4 59 56 5 1 3 1 4 6 2 1 6 2 16 1 3 7 3 8 6 1 80 9 62 61 8 1 39 3 6 46 6 2 16 8 43 4 2 9 1 87 6 64 67 7 1 4 6 6 6 72 3 12 ex 60 .0 3 60 .0 3- 11 ;1 9 ;2 5 ;2 7 ; 30 ;9 0 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le ­ so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed :  O th er th an w om en 's sto ck in gs of sy nt he tic te xt ile fib re s 10 00 pa irs B N L D K F D IR L I U K E E C 1 2 0 7 4 58 7 1 19 3 12 33 0 (*) 26 39 8 3 77 2 23 51 3 1 32 3 4 60 1 1 38 6 12 37 7 35 52 8 4 07 2 2 4 32 0 1 45 0 4 61 5 1 52 3 12 42 9 46 69 8 4 39 6 25 15 2 1 59 4 4 62 8 1 68 4 12 47 3 55 82 1 4 75 5 26 00 8 No L 317 / 6 Official Journal of the European Communities 10 . 11 . 78 (*) A cc ou nt ha vi ng be en ta ke n of th e 19 76 ex po rta tio n, th is am ou nt wi ll be re du ce d by 17 00 00 0 pa irs . C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 13 ex 60 .0 4 60 .0 4- 17 ; 27 ; 48 ; 56 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed :  M en 's an d bo ys ' un de rp an ts an d br ie fs , w om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn ic ke rs an d br ie fs , of co tto n or of sy nt he tic te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 19 0 8 3 3 4 69 5 3 43 6 7 1 3 4 0 19 7 12 34 6 71 0 4 59 92 1 4 2 0 2 0 6 15 3 6 1 7 2 9 5 75 11 7 1 50 6 2 1 4 18 37 5 7 4 5 6 93 14 5 1 59 6 14 A ex 61 .0 1 61 .0 1- 01 M en 's an d bo ys 'o ut er ga rm en ts :  Co at s of im pr eg na te d, co at ed or co ve re d te xt ile fa br ic of he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 1 00 0 pi ec es B N L D K F D IR L I U K E E C 15 2 8 73 1 81 0 3 4 2 65 2 15 3 16 7 12 87 1 82 0 4 58 91 2 23 9 18 5 14 11 0 1 82 9 5 72 11 3 2 3 2 8 2 0 2 18 12 4 1 84 1 6 90 14 0 2 42 1 14 B ex 61 .0 1 61 .0 1- 41 ;4 2 ;4 4 ;4 6 ; 47 M en 's an d bo ys 'o ut er ga rm en ts :  O ve rc oa ts ,r ai nc oa ts an d ot he r co at s; cl oa ks an d ca pe s, of w ov en fa br ic , ot he r th an th os e of ca te go ry 14 A , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 9 2 7 2 2 4 6 10 2 5 8 11 3 10 22 6 1 8 13 27 3 13 4 14 2 2 9 1 11 18 2 8 9 16 4 17 2 3 2 1 14 2 2 3 0 6 15 A ex 61 .0 2 B 6 1 .0 2 -0 5 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er :  Co at s of im pr eg na te d, co at ed or co ve re d te xt ile fa br ic of he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 1 00 0 pi ec es B N L D K F D IR L I U K E E C 41 4 26 1 0 1 0 1 21 33 1 13 6 46 6 35 1 01 8 2 29 45 1 18 1 53 7 45 1 02 6 2 36 5 7 1 22 8 60 9 55 1 03 6 3 4 4 70 1 2 7 7 10 . 11 . 78 Official Journal of the European Communities No L 317 / 7 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 16 ex 61 .0 1 61 .0 1- 51 ;5 4 ;5 7 M en 's an d bo ys 'o ut er ga rm en ts :  Su its , of w ov en fa br ic (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed ,c on sig ne d an d no rm al ly so ld to ge th er ), of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 4 1 13 35 2 6 23 39 9 5 1 ' 15 35 3 1 7 25 4 0 7 6 2 17 35 3 1 9 27 41 5 7 2 19 35 5 1 10 29 42 3 17 ex 61 .0 1 61 .0 1- 34 ;3 6 ;3 7 M en 's an d bo ys 'o ut er ga rm en ts  Ja ck et s an d bl az er s, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 13 4 22 1 00 0 1 18 28 1 0 8 6 17 5 30 1 00 0 2 24 37 1 12 3 21 6 3 7 1 0 0 0 2 30 46 1 14 2 25 7 4 4 1 0 0 0 2 36 56 1 17 0 18 ex 61 .0 3 61 .0 3- 51 ;5 5 ;5 9 ;8 1 ; 85 ; 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs , sh irt fr on ts an d cu ffs :  U nd er ga rm en ts , ot he r th an sh irt s, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es T o n n es B N L D K F D IR L I U K E E C 18 6 21 30 34 9 2 2 4 82 6 9 4 18 7 22 3 7 35 3 2 30 91 72 2 18 8 23 4 2 35 8 3 35 10 2 75 1 18 9 24 48 36 3 3 40 11 4 78 1 19 61 .0 5 B 61 .0 5- 30 ;9 9 H an dk er ch ie fs : B . O th er :  H an dk er ch ie fs of co tto n fa br ic of a va lu e no te xc ee di ng 15 EU A /k g, ot he r th an of sil k, of no il or of ot he r w as te si lk 1 00 0 pi ec es B N L D K F D IR L I U K E E C 61 1 11 4 7 2 1 53 9 4 56 88 2 78 1 6 1 4 16 50 5 1 58 0 5 .7 8 12 3 2 9 2 0 61 7 21 53 8 1 61 8 7 10 3 16 2 3 0 6 6 62 0 26 5 7 0 1 66 5 9 12 8 20 1 .3 21 9 No L 317 / 8 Official Journal of the European Communities 10 . 11 . 78 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 20 ex 62 .0 2 B Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn i ­ sh in g ar tic le s: B . O th er : T o n n es B N L D K F D IR L 11 3 11 3 11 5 11 3 13 1 6 11 4 14 1 7 11 4 62 .0 2- 11 ; 19  Be d lin en ,o f w ov en fa br ic I U K E E C 3 4 13 5 4 6 14 1 5 8 14 6 6 9 15 2 21 ex 61 .0 1 ' ex 61 .0 2 B 61 .0 1- 29 ; 31 ; 32 61 .0 2- 25 ;2 6 ;2 8 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er :  Pa rk as , an or ak s, w in d ch ea te rs an d th e lik e, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fa br ic s 1 00 0 pi ec es B N L D K F D IR L I U K E E C 60 5 13 1 1 95 3 1 24 37 2 2 2 1 70 6 14 3 2 00 5 2 32 51 2 3 0 9 80 8 16 0 2 04 8 2 40 63 2 40 1 90 10 17 6 2 0 9 4 3 48 7 6 2 49 7 22 56 .0 5 A 56 .0 5- 03 ;0 5 ;0 7 ;0 9 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 43 ; 47 Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo rr et ai ls ale : A. O f sy nt he tic te xt ile fib re s:  Y ar n of sy nt he tic te xt ile fib re s (d is co nt in uo us or w as te ), no t pu t up fo rr et ai ls al e O f w hi ch : A cr yl ic ya rn T o n n es B N L D K F D IR L I U K E E C U K 60 2 3 1 7 69 7 2 58 2 (^ 6 3 2 4 1 3 3 2 5 86 0 83 2 63 5 31 9 7 6 4 2 60 3 8 36 1 1 4 0 4 6 09 4 86 5 6 5 9 32 1 8 3 9 2 62 4 11 40 3 1 48 0 6 3 3 7 90 0 68 6 32 4 91 6 2 65 1 12 4 4 6 1 55 5 6 59 0 93 6 10.11.78 Official Journal of the European Communities No L 317 / 9 I1) Ac co un th av in g be en ta ke n of th e 19 76 ex po rta tio ns ,t his am ou nt wi ll be red uc ed by 23 1 ton ne s. Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s 19 79 19 80 19 81 19 82 23 56 .0 5 B T o n n es Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo rr et ai ls al e: B. O fr eg en er at ed te xt ile fib re s:  Y ar n of re ge ne ra te d te xt ile fib re s (d is co nt in uo us or w as te ), no t pu t up fo r re ta il sa le B N L D K F D IR L I U K E E C 1 68 8 13 80 6 7 7 3 5 1 0 85 3 05 6 1 69 7 17 10 7 7 2 2 4 5 2 0 11 2 3 17 9 1 70 5 19 12 3 77 1 6 5 3 2 15 0 3 3 0 6 1 71 4 23 14 6 82 3 7 54 7 17 8 3 43 8 56 .0 5- 51 ;5 5 ;6 1 ;6 5 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ;9 9 24 ex 60 .0 4 1 00 0 pi ec es U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed :  M en 's an d bo ys 'p yj am as , kn itt ed or cr oc he te d, of co tto n or of sy nt he tic te xt il e fi br es 60 .0 4- 15 ; 47 B N L D K F D IR L I U K E E C 60 5 28 1 01 5 6 35 36 1 18 5 65 6 37 1 01 8 7 40 47 1 2 2 0 72 7 45 1 0 2 0 8 48 5 7 1 2 5 7 78 9 53 1 02 4 9 54 68 1 2 9 4 No L 317 / 10 Official Journal of the European Communities 10 . 11 . 78 25 ex 60 .0 4 1 00 0 pi ec es 60 .0 4- 21 ; 25 ; 51 ; 53 U nd er ga rm en ts , kn itt ed or cr oc he te d, no t el as ti c or ru bb er iz ed :  W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') py ja m as an d ni gh t ­ dr es se s, kn itt ed or cr oc he te d, of co tto n or of sy nt he tic te xt ile fib re s B N L D K F D IR L I U K E E C 11 6 4 24 82 0 1 19 62 1 0 4 6 12 1 6 35 82 4 2 28 72 1 08 8 12 7 7 46 82 8 2 37 8 5 1 1 3 2 13 2 9 57 83 2 3 46 98 1 17 7 26 ex 60 .0 5 A II 1 00 0 pi ec es O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er : B N L D K F D IR L I U K E E C 98 9 55 2 3 1 3 3 45 6 7 2 59 0 10 5 11 68 2 3 1 7 4 55 82 2 6 4 2 11 1 13 81 2 3 2 2 5 66 98 2 69 4 12 0 15 93 2 32 6 5 76 11 3 2 74 8 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 26 (c on t'd ) ex 61 .0 2 60 .0 5- 41 ;4 2 ;4 3 ;4 4 ; 48 ;5 2 ;5 3 ;5 4 61 .0 2- 48 ; 52 ; 53 ; 54 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts :  W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') dr es se s, of w ov en fa br ic or kn it te d or cr oc he te d 27 ex 60 .0 5 A II ex 61 .0 2 60 .0 5- 51 ;5 2 ;5 4 ;5 6 ; 58 ; 62 61 .0 2- 57 ;5 8 ; 62 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts :  W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') sk irt s in cl ud in g di vi de d sk irt s, of w ov en fa br ic or kn itt ed or cr oc he te d 1 00 0 pi ec es B N L D K F D IR L I U K E E C 7 4 4 25 95 3 2 72 75 1 2 0 5 78 5 3 0 95 6 2 77 81 1 2 2 9 82 6 37 95 8 2 82 86 1 25 3 87 7 41 96 2 2 88 91 1 27 8 28 ex 60 .0 5 A II 60 .0 5- 61 ; 62 ; 64 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er :  K ni tt ed or cr oc he te d tr ou se rs (e xc ep t sh or ts ), ot he r th an fo r ba bi es , of w oo l, of co tto n or of m an -m ad e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 51 2 1 5 31 2 12 . 45 4 3 7 54 3 20 31 5 16 54 46 3 56 4 2 7 31 6 23 6 4 49 1 60 5 33 31 8 2 27 7 5 52 0 10 . 11 . 78 Official Journal of the European Communities No L 317 / 11 C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 30 A ex 61 .0 4 61 .0 4- 11 ; 13 ; 18 W om en 's, gi rls ' an d in fa nt s' un de r ga rm en ts :  Py ja m as an d ni gh td re ss es of w ov en fa br ic ,o f w oo l, of co tto n or of m an ­ m ad e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 23 5 7 12 6 1 3 8 4 2 35 55 1 84 4 24 0 10 14 4 1 39 0 3 51 80 1 91 8 24 8 13 16 6 1 39 6 4 68 10 2 1 99 4 25 6 16 19 0 1 4 0 1 5 80 12 6 2 07 4 No L 317 / 12 Official Journal of the European Communities 10 . 11 . 78 G R O U P II I Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U n it M em b er S ta te s 19 79 19 80 19 81 19 82 33 ex 51 .0 4 A T o n n es B N L D K F D IR L I U K E E C 42 1 7 7 31 7 57 68 5 6 2 4 4 1 80 33 3 60 76 59 5 46 2 83 34 5 63 84 63 1 48 3 87 3 7 2 67 92 66 9 ex 62 .0 3 B II W ov en fa br ic s of m an -m ad e fi br es (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip of he ad in g N o 51 .01 o r 51 .0 2 : A. W ov en fa br ic s of sy nt he tic te xt ile fi br es : Sa ck s an d ba gs , of a ki nd us ed fo r th e pa ck in g of go od s: B. O f ot he r te xt il e m at er ia ls : II . O th er :  Fa br ic s m ad e fro m str ip or th e lik e of po ly et hy le ne or po ly pr op yl en e, of a w id th of le ss th an 3 m ; sa ck s of fa br ic m ad e fro m st rip or th e lik e of po ly et hy le ne or po ly pr op yl ­ en e, of a w id th of le ss th an 3 m 10 . 11 . 78 Official Journal of the European Communities No L 317 / 13 51 .0 4- 06 62 .0 3- 96 37 56 .0 7 B W ov en fa br ic s of m an -m ad e (d is co nt in uo us or w as te ): fi br es T o n n es B N L D K F D IR L I U K E E C 88 0 11 2 35 2 1 24 1 4 4 4 62 3 1 2 1 7 8 46 9 92 5 12 7 4 4 4 1 4 0 6 50 4 64 6 1 38 0 8 98 0 97 2 14 8 50 9 1 59 3 57 4 66 9 1 56 8 9 51 6 1 01 9 16 7 56 5 1 80 0 65 4 69 3 1 77 8 10 0 8 7 B. O f re ge ne ra te d te xt ile fib re s:  W ov en fa br ic s of re ge ne ra te d te xt ile fib re s (d is co nt in uo us or w as te ), ot he r th an na rr ow w ov en vfa br ic s, pi le fa br ic s (in cl ud in g te rry fa br ic s) an d ch en ill e fa br ic s 56 .0 7- 37 ;4 2 ;4 4 ;4 8 ; 52 ; 53 ; 54 ; 57 ; 58 ; 62 ; 63 ; 64 ; 66 ; 72 ; 73 ; 74 ; 77 ; 78 ; 82 ; 83 ; 84 ; 87 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 67 60 .0 5 B ex 60 .0 6 B 60 .0 5- 86 ;8 7; 89 ;9 1 ; 95 ; 98 60 .0 6- 92 ;9 6 ;9 8 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : B . O th er :  K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g el as tic kn ee ­ ca ps an d el as tic sto ck in gs ): B . O th er :  C lo th in g ac ce ss or ie s an d ot he r ar tic le s (e xc ep t ga rm en ts ) kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed ; ar tic le s (o th er th an ba th in g co stu m es ), of kn itt ed or cr oc he te d fa br ic , el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an -m ad e fi br es T on ne s B N L D K F D IR L I U K E E C 12 6 1 3 4 23 5 2 8 14 2 54 8 12 6 2 43 2 4 4 3 12 15 1 58 1 12 7 4 52 25 2 3 18 16 0 61 6 12 8 5 63 26 1 4 24 16 8 65 3 No L 317 / 14 Official Journal of the European Communities 10 . 11 . 78 G R O U P IV C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 71 ex 60 .0 5 A II 60 .0 5- 06 ; 07 ;0 8 ;0 9 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er :  Ba bi es 'o ut er ga rm en ts ,k ni tte d or cr oc he te d, of w oo l, of co tt on or of m an -m ad e fi br es T o n n es B N L D K F D IR L I U K E E C 9 1 5 42 1 1 4 63 9 1 7 43 1 2 5 68 10 1 8 43 1 3 7 73 10 1 10 45 1 4 8 79 74 ex 60 .0 5 A II 60 .0 5- 71 ; 74 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce s ­ so ri es : II . O th er :  W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') su its an d co stu m es (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no r ­ m al ly so ld to ge th er ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e fi br es T o n n es B N L D K F D IR L I U K E E C 15 1 3 55 6 25 10 6 16 1 5 57 7 26 11 2 17 2 6 58 8 28 11 9 17 2 8 60 9 30 12 6 10 . 11 . 78 Official Journal of the European Communities No L 317 / 15 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 75 ex 60 .0 5 A II 60 .0 5- 66 ; 68 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er :  M en 's an d bo ys ' su its (in ­ cl ud in g co or di na te su its co n ­ sis tin g of tw o or th re e pi ec es wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ), kn itt ed or cro ch ete d, no t el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an ­ m ad e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K E E C 1 18 1 20 1 1 18 1 21 1 1 18 1 2 23 1 2 18 1 2 2 4 81 ex 61 .0 2 B 61 .0 2- 07 ;2 2 ;2 3 ;2 4 ; 86 ; 88 ;9 2 W om en 's, gi rls ' an d in fa nt s' ou te r g ar m en ts : B . O th er :  Ba th ro be s, dr es sin g go w ns , be d ja ck et s, an d sim ila r in do or w ea r", an d ot he r ou te r ga rm en ts , of w ov en fa br ic , ex cl ud in g ga rm en ts of ca te go ry 6, 7, 15 A , 21 ,2 6, 27 , 29 , 76 , 79 or 80 , of w oo l, of co tto n or of m an -m ad e fib re s T on ne s B N L D K F D IR L I U K E E C 11 1 7 53 29 1 1 23 82 56 8 11 1 9 66 2 9 3 2 31 10 1 61 3 11 2 11 81 29 4 2 39 12 3 66 2 11 2 13 98 29 6 3 49 14 4 71 5 No L 317 / 16 Official Journal of the European Communities 10 . 11 . 78 G R O U P V 10 . 11 . 78 Official Journal of the European Communities No L 317 / 17 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 91 ex 62 .0 4 B 62 .0 4- 23 ; 73 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s:  T en ts i T o n n es B N L D K F D IR L I U K E E C 70 1 9 13 8 21 8 4 30 37 51 5 71 2 0 13 9 23 5 4 35 43 54 6 7 2 2 0 14 0 2 5 6 4 4 0 51 5 7 9 73 20 14 0 2 7 4 5 45 5 9 6 1 4 97 59 .0 5 59 .0 5- 11 ;2 1 ;2 9 ;9 1 ; 99 N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe , an d m ad e up fis hi ng ne ts of ya rn ,t w in e, co rd ag e or ro pe :  N et s an d ne tti ng m ad e of tw in e, co rd ag e, ro pe or ca bl es , an d m ad e up fis hi ng ne ts of ya rn , tw in e, co rd ag e or ro pe T o n n es * B N L D K F D IR L I U K E E C 36 1 7 46 7 2 36 3 24 2 3 4 37 1 7 48 7 5 38 5 28 24 8 37 1 7 50 79 39 7 34 26 3 38 1 7 53 82 4 2 9 38 27 9 11 0 ex 62 .0 4 62 .0 4- 25 ; 75 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s:  Pn eu m at ic m at tre ss es ,o f w ov en fa br ic T o n n es B N L D K F D IR L I U K E E C 87 61 16 7 85 2 6 45 48 7 1 70 5 10 5 64 19 5 86 8 7 52 50 7 1 80 8 12 2 67 22 6 88 1 8 83 52 9 1 91 6 14 1 69 26 2 90 0 9 10 0 5 5 0 2 03 1 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 79 19 80 19 81 19 82 11 1 ex 62 .0 4 62 .0 4- 29 ; 79 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s:  Ca m pi ng go od s, of w ov en fa br ic , ot he r th an pn eu m at ic m at tre ss es an d te n ts T o n n es B N L D K F D IR L I U K E E C 50 1 2 4 7 12 17 12 9 51 1 3 48 1 4 19 13 6 51 2 5 49 1 6 21 14 4 51 2 7 50 1 18 23 15 2 11 2 ex 62 .0 5 62 .0 5- 10 ; 30 ; 93 ; 98 O th er m ad e up te xt ile ar tic le s (in cl ud in g dr es s pa tte rn s) :  O th er m ad e up te xt ile ar tic le s ex ce pt th os e of ca te go ry 11 3 or 11 4 T o n n es B N L D K F D IR L I U K E E C 18 6 3 91 2 5 6 6 10 40 59 2 18 7 4 10 2 26 3 6 15 4 9 6 2 7 18 8 5 11 3 27 1 7 22 58 66 4 18 9 7 12 3 27 8 8 30 68 70 3 No L 317 / 18 Official Journal of the European Communities 10 . 11 . 78